       Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 1 of 13



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone:    (310) 277-1010
   Facsimile:    (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia L. Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone:    (949) 760-0991
   Facsimile:    (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14 Additional counsel listed on signature page

15                                  UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

18                   Plaintiffs,
                                                   DEFENDANTS’ JOINT CONSOLIDATED
19              v.                                 RESPONSE TO BRIEFS OF AMICUS
                                                   CURIAE
20 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC                 Hon. Edward M. Chen
21 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI                       Date:    December 17, 2020
22 TECHNOLOGY LLC, INVT SPE LLC,                   Time:    1:30 p.m.
   INVENTERGY GLOBAL, INC., IXI IP, LLC,           Dept.:   Courtroom 5
23 and SEVEN NETWORKS, LLC,

24                   Defendants.

25

26

27

28

                                                              DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                   BRIEFS OF AMICUS CURIAE
                                                                                   Case No. 3:19-cv-07651-EMC
     10891467
        Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 2 of 13



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                             Page
 3 I.           INTRODUCTION ............................................................................................................... 1

 4 II.          PLAINTIFFS’ AFFILIATIONS WITH AMICI HIGHLIGHT THAT THE AMICUS
                BRIEFS SHOULD BE TREATED WITH SKEPTICISM ................................................. 1
 5
     III.       THE ARGUMENTS MADE BY AMICI ARE IRRELEVANT AND FLAWED ............. 2
 6              A.        The App Association ............................................................................................... 2
 7              B.        Unified Patents ........................................................................................................ 4
 8              C.        Fair Standards Alliance ........................................................................................... 5
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                 DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                                                      BRIEFS OF AMICUS CURIAE
     10891467                                                             -i-                                         Case No. 3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 3 of 13



 1                                                    TABLE OF AUTHORITIES

 2                                                                                                                                      Page(s)
 3 Cases

 4 Ashcroft v. Iqbal,
       556 U.S. 662 (2009) .....................................................................................................................5
 5
   Bell Atl. Corp. v. Twombly,
 6     550 U.S. 544 (2007) .....................................................................................................................5
 7
   Fed. Trade Comm’n v. Qualcomm Inc.,
 8    969 F.3d 974 (9th Cir. 2020) .............................................................................................. passim

 9 Funbus Sys., Inc. v. Cal. Pub. Utils. Comm’n,
      801 F.2d 1120 (9th Cir. 1986) ......................................................................................................2
10
   Hartford Fire Ins. Co. v. Expeditors Int’l of Washington, Inc.,
11    No. 10 Civ. 5643(KBF), 2012 WL 6200958 (S.D.N.Y. Dec. 11, 2012)......................................1
12
   Kendall v. Visa U.S.A., Inc.,
13    518 F.3d 1042 (9th Cir. 2008) ..................................................................................................4, 5

14 New England Patriots Football Club, Inc. v. University of Colorado,
      592 F.2d 1196 (1st Cir.1979) .......................................................................................................2
15
   NGV Gaming, Ltd. v. Upstream Point Molate,
16    LLC, 355 F. Supp. 2d 1061 (N.D. Cal. 2005) ..............................................................................4
17 Ryan v. Commodity Futures Trading Comm’n,

18    125 F.3d 1062 (7th Cir. 1997) ......................................................................................................1

19 Sulitzer, et al. v. Tippins, et al.,
       Case No. 2:19-cv-08902-GW-(MAAx) (C.D. Cal. March 19, 2020), Dkt. 36 ............................6
20
   Ward v. Wells Fargo Home Mortg.,
21     No. 14-CV-00887-JCS, 2014 WL 1922082 (N.D. Cal. May 6, 2014) ........................................3
22 Rules

23 Fed. R. Civ. P. 12(b)(6) ..................................................................................................................1, 3

24
      Other Authorities
25
      4 Am. Jur. 2d Amicus Curiae § 8 .......................................................................................................4
26
      App Association, Sponsors, available at https://actonline.org/about/ ...............................................1
27
      Fair Standards Alliance, Members, available at https://fair-standards.org/members/ .......................1
28

                                                                                               DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                                                    BRIEFS OF AMICUS CURIAE
      10891467                                                           - ii -                                     Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 4 of 13



 1 I.           INTRODUCTION

 2              In accordance with the Court’s order, Dkt. 212, Defendants submit this consolidated

 3 response to the amicus briefs filed by the following parties: (1) ACT | The App Association (the

 4 “App Association”), Dkt. 205-1; (2) Unified Patents, LLC and CableLabs (collectively, “Unified

 5 Patents,”), Dkt. 211-1; and (3) the Fair Standards Alliance (“FSA”), Dkt. 209-1.

 6              For the reasons set forth below, none of the amicus briefs provides any basis for denying

 7 Defendants’ Joint Motion to Dismiss and Strike Plaintiffs’ Amended Complaint (“Motion”).

 8 Significant portions of these briefs consist of policy arguments about the supposed infirmities of

 9 the patent system and generalized attacks against PAEs that have nothing to do with whether the

10 Amended Complaint (“AC”) states a claim under Rule 12(b)(6). And when the amici do address

11 the proper pleading of an antitrust claim, their arguments are either irrelevant, incorrect, and/or

12 flatly ignore this Court’s Order granting the motion to dismiss the Complaint (“Order,” Dkt. 190)

13 as well as the Ninth Circuit’s recent holding in Fed. Trade Comm’n v. Qualcomm Inc., 969 F.3d

14 974 (9th Cir. 2020). In sum, just as before, nothing in the amicus briefs rescues Plaintiffs’ failure

15 to plead any cognizable antitrust claims.

16 II.          PLAINTIFFS’ AFFILIATIONS WITH AMICI HIGHLIGHT THAT THE AMICUS

17              BRIEFS SHOULD BE TREATED WITH SKEPTICISM

18              As a threshold matter, the Court should give little weight to the amicus briefs given amici’s

19 affiliation with Apple and Intel. “The term ‘amicus curiae’ means friend of the court, not friend of

20 a party.” Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062, 1063 (7th Cir. 1997); see

21 also Hartford Fire Ins. Co. v. Expeditors Int’l of Washington, Inc., No. 10 Civ. 5643(KBF), 2012

22 WL 6200958, at *1, n.1 (S.D.N.Y. Dec. 11, 2012) (declining to consider argument of amici

23 because of their “close relationship” to one of the parties). Here, Plaintiffs are members of

24 signatories on each of the three amicus briefs. Both Apple and Intel are members of FSA and the

25 App Association,1 and Apple is a member of Unified Patents.2

26
                1
27           See Fair Standards Alliance, Members, available at https://fair-standards.org/members/;
     ACT | The App Association, Sponsors, available at https://actonline.org/about/.
28              2
                    See Unified Patents Br. at 1:26.
                                                                        DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                             BRIEFS OF AMICUS CURIAE
     10891467                                           -1-                                  Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 5 of 13



 1              While amici need not be “totally disinterested,” they are not supposed to advance a “highly

 2 partisan . . . account of the facts.” See Funbus Sys., Inc. v. Cal. Pub. Utils. Comm’n, 801 F.2d

 3 1120, 1124 (9th Cir. 1986) (quoting New England Patriots Football Club, Inc. v. University of

 4 Colorado, 592 F.2d 1196, 1198 n. 3 (1st Cir.1979)). Here, the amici are simply vehicles for

 5 Plaintiffs and other big tech companies to advance their policy agendas, and much of their briefs

 6 seek to attack and disparage Defendants’ alleged business model. To be sure, amici have every

 7 right to advocate for their policy positions, but the place for such advocacy is the public square

 8 and the halls of Congress, not in off-point briefs in opposition to a motion to dismiss an antitrust

 9 case.

10 III.         THE ARGUMENTS MADE BY AMICI ARE IRRELEVANT AND FLAWED

11              A.     The App Association

12              The App Association’s brief is nearly identical to the one that it filed previously. Dkt. 131.

13 It does not address any of the issues raised in Defendants’ Motion, nor does it discuss the

14 necessary elements of an antitrust claim, let alone whether these elements have been adequately

15 pleaded. Indeed, the App Association’s brief does not even discuss aggregation of substitute

16 patents at all.

17              Instead, the App Association spends a significant portion of its brief extolling the virtues of

18 the standard setting process and endorsing the Federal Trade Commission’s (FTC) alleged view

19 that a breach of a FRAND commitment is a “competition law problem.” App Association Br. at

20 9:13-21. The App Association, however, just ignores the Ninth Circuit’s decision in Qualcomm,

21 which specifically rejected this position. 969 F.3d at 997 (“We therefore decline to hold that

22 Qualcomm’s alleged breach of its SSO commitments to license its SEPs on FRAND terms . . .

23 amounted to anticompetitive conduct”). As the Ninth Circuit explained, and as Defendants

24 discuss in their Motion (Mot. at 38:27-29:12), the proper remedy for such alleged breaches lies in

25 contract and patent law, not antitrust law:

26              [W]hile antitrust policy has its place as a policy lever to enhance market
                competition, the rules of contract and patent law are better equipped to handle
27              commercial disputes between the world’s most sophisticated companies about
                FRAND agreements. Echoing this sentiment, a former FTC Commissioner, Joshua
28              Wright, argues that the antitrust laws are not well suited to govern contract disputes
                between private parties in light of remedies available under contract or patent law,
                                                                         DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                              BRIEFS OF AMICUS CURIAE
     10891467                                            -2-                                  Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 6 of 13



 1              and that imposing antitrust remedies in pure contract disputes can have harmful
                effects in terms of dampening incentives to participate in standard-setting bodies
 2              and to commercialize innovation.

 3 Qualcomm, 969 F.3d at 997 (internal citations and quotation marks omitted). The App

 4 Association not only ignores Qualcomm, it relies on inapposite authority that directly contradicts

 5 Qualcomm’s binding holding. App. Association Br. at 9, n.20.

 6              The rest of the App Association’s brief is just an attack on the United States patent system.

 7 According to the App Association, so-called “abusers of the patent system” are able to prey on

 8 “small companies,” who “often do not have the resources or time to engage in lengthy and

 9 expensive litigation [,] . . . banking on a quick settlement with little or no protest.” App

10 Association Br. at 4:9-16. But even assuming that this policy-based concern has any merit, it has

11 nothing to do with the numerous pleading deficiencies Defendants demonstrate in their Motion

12 (e.g., Plaintiffs’ failure to plead a viable market, a cognizable antitrust injury, or a Sherman Act or

13 Clayton Act violation). See Ward v. Wells Fargo Home Mortg., No. 14-CV-00887-JCS, 2014 WL

14 1922082, at *9 (N.D. Cal. May 6, 2014) (“[P]olicy arguments are inapposite to the Court’s task at

15 hand, which is to determine whether the claims made in the Complaint are legally sufficient to

16 survive the standard set forth in Rule 12(b)(6) of the Federal Rules of Civil Procedure.”). Neither

17 “small” nor “big” companies benefit from flawed federal court pleadings or from the improper

18 application of this nation’s antitrust laws.

19              Moreover, the App Association’s policy concerns have no application here in any event.

20 This case is not about “small companies.” Apple and Intel are two of the largest and most

21 powerful corporations in the world, and Apple and Intel do not allege in the AC and no amicus

22 alleges in its brief, that Defendants have ever brought abusive infringement claims against any

23 small companies. Nor is this case about trying to extract “quick settlement[s]” (which would be a

24 dubious strategy against Intel and Apple given their extensive resources). According to Plaintiffs’

25 AC, the underlying patent suits have involved protracted litigation with billions of dollars at stake.

26 See, e.g., AC ¶¶ 96, 104, 177. Notably, the App Association does not name a single “small

27 company” out of its 5,000 members that has supposedly been “abused” by any of the Defendants.

28 Thus, whatever the merits of the App Association’s arguments about supposed abusive patent

                                                                        DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                             BRIEFS OF AMICUS CURIAE
     10891467                                           -3-                                  Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 7 of 13



 1 assertions against small companies, they are simply irrelevant here.

 2              B.     Unified Patents

 3              Unified Patents spends the entirety of its brief arguing that the AC has pleaded sufficient

 4 facts to demonstrate that Defendants’ patents are “weak.” But as Defendants’ Motion pointed out,

 5 and Plaintiffs’ Opposition does not dispute, the AC makes no allegations whatsoever regarding the

 6 vast majority of the infringement suits that Defendants have brought against Plaintiffs. Mot. at

 7 7:8-12. Moreover, Unified Patents (like Plaintiffs) does not dispute that Defendants have obtained

 8 numerous favorable rulings in these infringement suits. Mot. at 7:12-16; see also id. at n.6 (listing

 9 favorable rulings).

10              Unified Patents asserts that Defendants’ patents must be weak and part of a nefarious

11 antitrust conspiracy because otherwise the PAE defendants would have taken advantage of the

12 supposedly “robust market [] for patent litigation financing” rather than accepting allegedly

13 “severe” terms from Fortress. Unified Patents Br. at 5:18, 5:21-22.

14              This is pure speculation. A conspiracy allegation must be accompanied by “evidentiary

15 facts.” Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir. 2008). Unified Patents points

16 to no evidentiary facts in the AC that there is a “robust market” for patent litigation financing, nor

17 is an amicus entitled to amend the factual allegations of the AC, which makes no mention of any

18 such market. 4 Am. Jur. 2d Amicus Curiae § 8 (“[T]he brief of an amicus curiae, or attachments

19 thereto, cannot be used as a vehicle . . . to raise new facts.”); see also NGV Gaming, Ltd. v.

20 Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1068 (N.D. Cal. 2005) (“[A]n amicus curiae

21 is not a party and has no control over the litigation and no right to . . . file any pleadings.”).

22              The same holds true for Unified Patents’ assertion that the litigation finance market “[did]

23 not want” the “PAE” Defendants’ patents solely because the PAE Defendants never took

24 advantage of such financing. Unified Patents Br. at 5:22. That allegation is nowhere in the AC,

25 and to “infer” it is simply to speculate. For example, it is equally possible that litigation financiers

26 made various offers to the “PAE” Defendants, but these offers were declined in favor of Fortress’s

27 offer. Likewise, the AC’s allegation that Fortress imposes “severe” terms is both unsupported by

28 any allegations of evidentiary facts (or citation to or quotation of any term) and flatly contradicted

                                                                        DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                             BRIEFS OF AMICUS CURIAE
     10891467                                           -4-                                  Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 8 of 13



 1 by other paragraphs of the AC which describes these same terms as “favorable.” Mot at 33:1-7

 2 (citing AC ¶ 50). Unified Patents simply ignores this, and its attempt to pile speculation on top of

 3 speculation cannot save the AC. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“Factual

 4 allegations must be enough to raise a right to relief above the speculative level”); Ashcroft v. Iqbal,

 5 556 U.S. 662 (2009) (“facial plausibility” requires “factual content” that permits “reasonable

 6 inferences” of liability); Kendall, 518 F.3d at 1047 (antitrust conspiracy claims require

 7 “evidentiary facts”).

 8              Regardless, Unified Patents’ discussion of allegedly “weak” patents is ultimately a side

 9 show. As this Court made clear in its Order, the key antitrust question is not whether Defendants

10 have aggregated “weak” patents, but whether they have aggregated so many substitute patents on a

11 specific technology that an alleged infringer is essentially deprived of substitutes. See, e.g., Order

12 at 15-16 & n.6, 39:14-17. As Defendants’ Motion demonstrated, Plaintiffs have failed to allege

13 that this is the case. Unified Patents’ brief, however, hardly mentions “substitute” patents.

14 Instead, it asserts that Defendants have been able to acquire a “near-infinite supply of patents” that

15 supposedly enable them to bring serial “nuisance suits.” Unified Patents Br. at 6:2-4, 7:22-26.

16 But this has nothing to do with whether the patents are “substitutes,” nor is this case about

17 “nuisance” suits as explained above. Accordingly, Unified Patents’ arguments are not only

18 baseless, they are irrelevant.

19              C.     Fair Standards Alliance

20              FSA’s brief focuses on the standard-setting process and Defendants’ supposed refusal to

21 license standard essential patents (“SEPs”) on FRAND terms. FSA Br. at 2-5. It argues that

22 “[p]rivate standard setting and the antitrust laws lie at the heart of this case.” FSA Br. at 2:13.

23 Actually, “private standard setting” is relevant only to Apple’s UCL claim (Count 4).

24              In any event, while nearly the entirety of FSA’s brief is dedicated to arguing that it is

25 “anticompetitive” not to license SEPs on FRAND terms, FSA barely even acknowledges, much

26 less attempts to distinguish, on-point Ninth Circuit authority holding that an alleged breach of a

27 FRAND obligation does not sound in antitrust law. See Qualcomm, 969 F.3d at 1005 (“To the

28 extent Qualcomm has breached any of its FRAND commitments . . . the remedy for such a breach

                                                                          DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                               BRIEFS OF AMICUS CURIAE
     10891467                                            -5-                                   Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 9 of 13



 1 lies in contract and patent law.”).3 FSA also contorts this Court’s Order, arguing that “plaintiffs

 2 may ‘simply allege that Defendants claim to own SEPs instead of alleging that Defendants own or

 3 control patents that actually are SEPs.’” FSA Br. at 14:18-23 (quoting this Court’s Order, at 18

 4 n.3) (emphasis in original). FSA omitted the words “it is also questionable whether Apple can”

 5 that directly preceded FSA’s quotation of this Court, Order at 18 n.13, and also omitted this

 6 Court’s recognition—in the same footnote as the quotation—that “there is a fair argument that

 7 such conduct constitutes a breach of contract.” Id. This Court’s prior recognition of what is a fair

 8 argument is now the law of this Circuit, which FSA simply ignores.4 And a party’s mere “claim”

 9 or “declaration” that it has an SEP cannot constitute harm to competition unless, among other

10 things, the party does in fact own an SEP. While such declarations might bear on whether that

11 party breached a contractual commitment to license “declared” or “claimed” SEPs on FRAND

12 terms—that same “claim” or “declaration” does not create any anticompetitive “lock-in” effect.

13 See, e.g., AC ¶ 395. Only an actual SEP (not a “claimed” or “declared” SEP) could possibly “lock

14 in” a standard by excluding other available substitutes.

15              The remainder of FSA’s brief improperly duplicates arguments that were made in

16 Plaintiffs’ Opposition. Consequently, in addition to being flawed for all of the reasons noted in

17 Defendants’ concurrently-filed reply, FSA’s brief is also an improper “attempt to have the Court

18 consider extra briefing beyond the limits allowed by this Court’s Local Rules.” Sulitzer, et al. v.

19 Tippins, et al., Case No. 2:19-cv-08902-GW-(MAAx) (C.D. Cal. March 19, 2020), Dkt. 36. To

20 make matters worse, FSA’s brief is largely dedicated to re-arguing the sufficiency of allegations

21 that this Court already rejected as insufficient as a matter of law. For example, FSA claims that

22 the AC adequately pleads “direct evidence,” but then cites the very same paragraphs offered in the

23
                3
24           Like Plaintiffs’ Opposition, FSA’s brief never points to any allegation of fact in the AC
   that identifies what, supposedly, is non-FRAND about any royalty in any license agreement
25 between Defendants and anyone referenced in the AC.
           4
             It is hard to see how FSA could have overlooked the holding in Qualcomm given that
26 FSA was an amici in that case as well, and the Ninth Circuit rejected FSA’s position. See Brief of
   Amicus Curiae Fair Standards Alliance In Support Of The Federal Trade Commission And In
27 Support Of Affirmance, FTC v. Qualcomm, 19-16122 (9th Cir. Nov. 29, 2019), Dkt.175 at 3
   (arguing that “violations of the FRAND commitment . . . can, in addition to creating liability for
28 breach of contract, also function to impede competition in violation of the antitrust laws.”).

                                                                    DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                         BRIEFS OF AMICUS CURIAE
     10891467                                         -6-                                Case No. 3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 10 of 13



 1 prior Complaint that the Court rejected as inadequate and “largely conclusory in nature.” Order at

 2 15:21; Compare FSA Br. at 8 (citing AC ¶¶ 49-50) with Cmplt. ¶¶ 49-50. Similarly, FSA argues

 3 that the AC adequately alleges antitrust injury to Plaintiffs, FSA Br. at 14:6-13, yet it cites the

 4 same allegations in the Complaint that the Court already rejected as failing to state a claim.

 5 Compare id. (citing AC ¶¶ 96, 104, 437) with Dkt. 142-1 at 13:18-25 (citing Cmplt. ¶¶ 95, 102,

 6 170). Finally, FSA argues in favor of the purported propriety of Plaintiffs’ “market” allegations,

 7 but does so solely with FSA’s ipse dixit and, if FSA had its way, this case would be proceeding

 8 under the “Electronics Patents Market” this Court rejected as insufficient as a matter of law. Dkt.

 9 142-1 at 6:6-20 (claiming the Electronics Patents Market was a properly pleaded “cluster of

10 products,” which Plaintiffs did not even contend).

11              Indeed, the only thing of consequence that FSA’s brief provides is the recognition that,

12 even under a “direct evidence” theory, Plaintiffs’ market analysis must “show that the defendant

13 commands a substantial share of the market.” FSA Br. at 6:21-22 (quoting Order at 13) (emphasis

14 added). The AC makes no such showing, and Plaintiffs’ Opposition does not argue to the contrary

15 (nor, for that matter, does FSA). Consequently, FSA’s “support” for denial of Defendants’

16 Motion to Dismiss actually illustrates why the Motion must be granted.

17 IV.          CONCLUSION

18              The arguments and assertions raised by amici are irrelevant, incorrect, and/or inconsistent

19 with Ninth Circuit authority and this Court’s Order. For all of the reasons stated in Defendants’

20 Motion and Reply, the AC should be dismissed. Nothing in the amicus briefs demonstrates

21 otherwise.

22
     Dated: November 17, 2020                            Respectfully submitted,
23
                                                         IRELL & MANELLA LLP
24

25
                                                         By: /s/ A. Matthew Ashley
26                                                           A. Matthew Ashley
                                                             Counsel for Defendants
27                                                           FORTRESS INVESTMENT GROUP LLC,
                                                             FORTRESS CREDIT CO. LLC,
28                                                           VLSI TECHNOLOGY LLC
                                                                        DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                             BRIEFS OF AMICUS CURIAE
     10891467                                           -7-                                  Case No. 3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 11 of 13



 1

 2                                             /s/ Christopher A. Seidl
                                               Christopher A. Seidl (pro hac vice)
 3                                             CSeidl@RobinsKaplan.com
                                               ROBINS KAPLAN LLP
 4                                             800 LaSalle Avenue, Suite 2800
                                               Minneapolis, MN 55402
 5                                             Telephone: 612 349 8468
                                               Facsimile: 612 339-4181
 6                                             Counsel for Defendants
                                               INVT SPE LLC
 7                                             INVENTERGY GLOBAL, INC.

 8
                                               /s/ Jason D. Cassady
 9                                             Jason D. Cassady (pro hac vice)
                                               jcassady@caldwellcc.com
10                                             CALDWELL CASSADY & CURRY
                                               2121 N. Pearl Street, Suite 1200
11                                             Dallas, TX 75201
                                               Telephone: 214 888-4841
12                                             Facsimile: 214-888-4849
                                               Counsel for Defendant
13                                             IXI IP, LLC

14
                                               /s/ James J. Foster
15                                             James J. Foster
                                               jfoster@princelobel.com
16                                             PRINCE LOBEL TYE LLP
                                               One International Place, Suite 3700
17                                             Boston, MA 02110
                                               Telephone: 617 456-8022
18                                             Facsimile: 617 456-8100
                                               Counsel for Defendant
19                                             UNILOC 2017 LLC

20
                                               /s/ Daniel. R. Shulman
21                                             Daniel R. Shulman (pro hac vice)
                                               dan@shulmanbuske.com
22                                             SHULMAN & BUSKE PLLC
                                               126 North Third Street, Suite 402
23                                             Minneapolis, MN 55401
                                               Telephone: 612 870 7410
24                                             Counsel for Defendants
                                               UNILOC LUXEMBOURG S.A.R.L.
25                                             UNILOC USA, INC

26
                                               /s/ Dean C. Eyler
27                                             Dean C. Eyler (pro hac vice)
                                               dean.eyler@lathropgpm.com
28                                             LATHROP GPM LLP
                                               500 IDS Center
                                                         DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                              BRIEFS OF AMICUS CURIAE
     10891467                            -8-                                  Case No. 3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 12 of 13



 1                                             80 South 8th Street
                                               Minneapolis, MN 55402
 2                                             Telephone: 612 632-3335
                                               Facsimile: 612 632-4000
 3                                             Counsel for Defendants
                                               UNILOC LUXEMBOURG S.A.R.L.
 4                                             UNILOC USA, INC

 5
                                               /s/ Samuel F. Baxter
 6                                             Samuel F. Baxter (pro hac vice)
                                               sbaxter@mckoolsmith.com
 7                                             John Briody (pro hac vice)
                                               jbriody@mckoolsmith.com
 8                                             MCKOOL SMITH
                                               104 East Houston, Suite 100
 9                                             Marshall, TX 75670
                                               Telephone: 903 923-9001
10                                             Facsimile: 903 923-9099
                                               One Manhattan West
11                                             395 9th Avenue, 50th Floor
                                               New York, NY 10001-8603
12                                             Telephone: 212.402.9438
                                               Counsel for Defendant
13                                             SEVEN NETWORKS, LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                              BRIEFS OF AMICUS CURIAE
     10891467                            -9-                                  Case No. 3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 214 Filed 11/17/20 Page 13 of 13



 1                                          ECF ATTESTATION

 2              I, Olivia Lauren Weber, am the ECF user whose ID and password are being used to file

 3 DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO BRIEFS OF AMICUS CURIAE. I

 4 hereby attest that I received authorization to insert the signatures indicated by a conformed

 5 signature (/s/) within this e-filed document.

 6

 7

 8                                                     By: /s/ Olivia Lauren Weber
                                                           Olivia Lauren Weber
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                     DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                          BRIEFS OF AMICUS CURIAE
     10891467                                        - 10 -                               Case No. 3:19-cv-07651-EMC
